In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00150-CR



       LOWELL THOMAS REDDEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 40208-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Lowell Thomas Redden was convicted of aggravated assault with a deadly

weapon and sentenced to six years’ imprisonment. Redden has appealed from that conviction and

the resulting sentence.           On January 10, 2020, Redden’s court-appointed appellate counsel,

Natalie A. Anderson, filed an Anders 1 brief, and on February 18, 2020, Redden filed a pro se

motion for access to the appellate record for purposes of preparing a response to his counsel’s

Anders brief. Redden’s motion for access to the appellate record is granted. Under Kelly v. State,2

we are required to enter an order specifying the procedure to be followed to ensure Redden’s access

to the record.

            On February 19, 2020, Anderson advised this Court that she would mail a complete paper

copy of the appellate record to Redden. Allowing fifteen days for the record to be delivered to

Redden and giving him thirty days to prepare his pro se response, we hereby set April 6, 2020, as

the deadline for Redden to file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.



                                                           BY THE COURT

DATE:               February 25, 2020




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2